COBB, Judge,
concurring specially:
I concur in the result reached by the majority because I believe the facts properly before the trial court, resolving all inferences against the defendant,1 could establish a prima facie case of guilt. A (c)(4) motion is similar to a summary judgment in a civil case; it should be granted sparingly and only when no factual basis exists which could establish a prima facie case of *1371guilt. State v. Patel, 453 So.2d 218, 219 (Fla. 5th DCA 1984).
The result here would be different had this been a trial motion for judgment of acquittal with no additional evidence adduced by the state in regard to any relationship between Miller and Anderson.

. See State v. Raulerson, 403 So.2d. 1102, 1103 (Fla. 5th DCA 1981); State v. Upton, 392 So.2d 1013, 1015 (Fla. 5th DCA 1981).